             Case 1:20-cv-03241 Document 1 Filed 04/24/20 Page 1 of 7



Steven M. Lucks
Erin C. O’Leary
S. Aaron Loterstein
FISHKIN LUCKS LLP
277 Broadway, Suite 408
New York, NY 10007
(646) 755-9200
slucks@fishkinlucks.com
eoleary@fishkinlucks.com
aloterstein@fishkinlucks.com
Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 PANTHEON PROPERTIES, INC.; and                 Civil Action No.:
 LUCALEX CORP., d/b/a PANTHEON
 PROPERTIES,
                                                COMPLAINT
                       Plaintiffs,

 v.                                             Jury Trial Demanded

 JOHNATHEN HOUSTON, JH
 CONSULTING FIRM LLC, and M & M
 LIGHTNING STRIKES,

                       Defendants.


       Plaintiffs Pantheon Properties, Inc. (“PPI”) and Lucalex Corp., d/b/a Pantheon Properties

(“Lucalex”) (together with PPI, “Pantheon”), by and through their attorneys, Fishkin Lucks LLP,

as and for their Complaint against defendants Johnathen Houston (“Houston”), JH Consulting Firm

LLC (“JHC”), and M & M Lightning Strikes (“M & M”) hereby state and allege as follows:

                                     NATURE OF ACTION

       1.     This is an action for money damages arising out of Defendants’ brazen scheme to

embezzle more than $176,000 from Plaintiffs.
             Case 1:20-cv-03241 Document 1 Filed 04/24/20 Page 2 of 7



                                            PARTIES

       2.      Plaintiff PPI is a New Jersey corporation, with a principal place of business at 119

West 57th Street, New York, New York, 10019.

       3.      Plaintiff Lucalex is a Delaware corporation with a principal place of business at

119 West 57th Street, New York, New York, 10019.

       4.      Defendant Houston is a resident of Houston, Texas and is the sole member of JHC.

       5.      Upon information and belief, JHC is a sole-member limited liability company

organized and existing under the laws of the State of New York. JHC is a resident of Houston,

Texas, the place of residency of its sole member, Houston.

       6.      Upon information and belief, JHC has no legitimate business purpose, conducts no

legitimate business, and derives no legitimate revenue from any business activities. JHC’s sole

purpose was to perpetrate the illegal scheme set forth herein.

       7.      Upon information and belief, M & M is an unincorporated entity with its principal

place of business located at 11615 Green Glade Drive, Houston, Texas, 77099.

                                JURISDICTION AND VENUE
       8.      This Court has subject matter jurisdiction over the parties and over the subject

matter of this action pursuant to 28 U.S.C. § 1332(a)(1) because the action is between citizens of

different states and the matter in controversy exceeds $75,000.

       9.      Venue is proper pursuant to 28 U.S.C. § 1391 as a substantial part of the events

giving rise to the claim occurred in the Southern District of New York.

                                 FACTUAL ALLEGATIONS
       10.     Pantheon is in the business of, among other things, providing real estate property

management services. Pantheon’s clients are the owners of commercial and industrial properties



                                                2
              Case 1:20-cv-03241 Document 1 Filed 04/24/20 Page 3 of 7



that pay a management fee to Pantheon, in exchange for which Pantheon arranges for certain

services, including groundskeeping, maintenance, rent collection, marketing, and, in some cases,

payment of bills and invoices.

        11.     As part of its property management services, Pantheon contracts with or arranges

for third-party vendors to provide certain services to Pantheon clients. Those third-party vendors

submit invoices to Pantheon on behalf of its clients (i.e. individual property owners), and Pantheon

is authorized by its clients to pay these invoices from the clients’ respective bank accounts to the

vendors.

        12.     In or about October 2018, Pantheon hired Houston to be an executive assistant at

Pantheon.

        13.     As part of the hiring and onboarding process, Houston designated as his emergency

contact “Marvin M. Love,” of 11615 Green Glade Drive, Houston, Texas, whom Houston

identified as his brother.

        14.     Houston’s job duties included submitting invoices from third-party vendors to

Pantheon and to arrange for payment on behalf of Pantheon’s clients. To do this, Houston used

Pantheon’s sophisticated real estate management software, which is used for bookkeeping for the

managed properties. When bills were received from third parties, Houston would categorize the

expense for purposes of the client’s general ledger, and either directly or indirectly upload the bill

to the system for payment. In a latter step required by the software, Houston would validate or

present the expense for approval so that a check can be issued.

        15.     Kenneth Cohen, the President and CEO of both Lucalex and PPI, is the sole officer

authorized to approve expenses and sign checks on behalf of Pantheon’s clients.




                                                  3
             Case 1:20-cv-03241 Document 1 Filed 04/24/20 Page 4 of 7



       16.       Once expenses were approved by Mr. Cohen, the real estate management software

then allowed Houston to “post” the expense to the property books. Houston was then supposed to

print a check to a printer in Mr. Cohen’s office for signature.

       17.       Once the check was signed by Mr. Cohen, Houston would mail the check to the

appropriate payee.

       18.       Once posted, payments are reflected in the appropriate entity’s ledger in the

bookkeeping section within the property management software. The Printed checks are reflected

on a check register, which contains details of each invoice and identifies the payee, the invoice

date, the check control number, the check number and date, and the general ledger code pertaining

to each uploaded (and subsequently paid) expense.

       19.       In April, 2020, during a routine review of a report reconciling the check register

with canceled checks, Mr. Cohen was alarmed to discover that for at least 44 checks issued

between May 2019 and April 2020, the payee had been changed after Mr. Cohen had approved

and signed it.

       20.       When Mr. Cohen originally had signed these 44 checks, they had been made out to

known, familiar vendors for expenses that Mr. Cohen had approved be paid with clients’ funds.

But after he had signed the checks, Houston altered the payees to either JHC or M & M. Those

44 checks were all negotiated either by JHC or M & M.

       21.       Neither JHC nor M & M has ever performed any work or services for Pantheon or

its clients. Before learning of Defendants’ scheme, Mr. Cohen had never heard of either entity.

       22.       Checks altered to indicate M & M as the payee were mailed to 11615 Green Glade

Drive—the same address Houston gave for the man he identified as his brother, Marvin M. Love.




                                                 4
                Case 1:20-cv-03241 Document 1 Filed 04/24/20 Page 5 of 7



          23.    In short, Houston improperly altered checks issued from Pantheon’s clients’

accounts that were intended for payment to third parties who provided services to Pantheon’s

clients. He did so by changing the payees to either JHC, his sole-member LLC, or M & M, an

unincorporated entity that, upon information and belief, he and his brother own—neither of which

provided any services to Pantheon’s clients. Houston then caused JHC and M & M to negotiate

those checks, effectively stealing the money.

          24.    Contemporaneously with the commencement of this action, Pantheon is

reimbursing to its clients the money that was intended for those clients’ third-party vendors, but

instead was stolen by Defendants via the check-altering scheme.

          25.    Separately, Plaintiffs have learned that Houston has fraudulently used Pantheon’s

corporate credit card to purchase in excess of $10,000 worth of goods from Amazon without

Pantheon’s authorization.

          26.    Earlier this year, Houston relocated to Houston, Texas, purchasing a home and

establishing residency there. Upon information and belief, Houston does not intend to return to

New York.

                                            COUNT I
                                            Conversion
          27.    Pantheon repeats the allegations in the preceding paragraphs as if fully set forth

herein.

          28.    Defendants intentionally, and without authority, assumed or exercised dominion or

control over property belonging to Pantheon, interfering with Pantheon’s right of possession in

that property.

          29.    As a result of Defendants’ conduct, Pantheon has been damaged in an amount to be

determined at trial, and in any event, no less than $176,000.


                                                 5
                Case 1:20-cv-03241 Document 1 Filed 04/24/20 Page 6 of 7



                                           COUNT II
                                        Unjust Enrichment
          30.    Pantheon repeats the allegations in the preceding paragraphs as if fully set forth

herein.

          31.    Defendants were enriched, at Pantheon’s expense, and it is against equity and good

conscience to permit Defendants to retain that with which they have been enriched.

          32.    As a result of Defendants’ conduct, Pantheon has been damaged in an amount to be

determined at trial, and in any event, no less than $176,000.

                                            COUNT III
                                              Fraud

          33.    Pantheon repeats the allegations in the preceding paragraphs as if fully set forth

herein.

          34.    Defendants knowingly and intentionally perpetrated a fraudulent scheme against

Pantheon whereby Houston improperly altered checks issued from Pantheon’s clients’ accounts

and intended for payment to third parties who provided services to Pantheon’s clients.

          35.    Houston caused JHC and M & M to negotiate those checks, causing damage to

Pantheon and its clients.

                                          COUNT IV
                                  Conspiracy to Commit Fraud

          36.    Pantheon repeats the allegations in the preceding paragraphs as if fully set forth

herein.

          37.    As set forth herein, Defendants collectively engaged in developing and

implementing a fraudulent scheme.

          38.    All Defendants jointly and knowingly participated in this fraudulent scheme.




                                                 6
              Case 1:20-cv-03241 Document 1 Filed 04/24/20 Page 7 of 7



       39.     As a result of Defendants’ fraudulent scheme, Pantheon has been damaged in an

amount to be determined at trial, and in any event, no less than $176,000.

       WHEREFORE plaintiffs Pantheon Properties, Inc. and Lucalex Corp., d/b/a Pantheon

Properties demand judgment against defendants Johnathen Houston, JH Consulting Firm LLC,

and M & M Lightning Strikes for (i) damages in an amount to be determined at trial, and in any

event, no less than $176,000, including, but not limited to, compensatory damages and punitive

damages; (ii) attorneys’ fees; (iii) costs and disbursements; and (iv) such other relief in plaintiffs’

favor and against Defendants as this Court deems just and proper.

Dated: April 24, 2020

                                               s/ Steven M. Lucks
                                               Steven M. Lucks
                                               Erin C. O’Leary
                                               S. Aaron Loterstein
                                               FISHKIN LUCKS LLP
                                               277 Broadway, Suite 408
                                               New York, NY 10007
                                               (646) 755-9200
                                               slucks@fishkinlucks.com
                                               eoleary@fishkinlucks.com
                                               aloterstein@fishkinlucks.com
                                               Attorneys for Plaintiffs




                                                  7
